Citation Nr: 0423062	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  00-14 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for inflammation of 
plantar fascia.  

2.  Entitlement to service connection for tendonitis of the 
elbow with epicondylitis.  

3.  Entitlement to service connection for a thyroid disorder.  

4.  Entitlement to service connection for a spine disability.  

5.  Entitlement to service connection for diverticulitis.  

6.  Entitlement to service connection for prostatitis.  


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In May 2001 and in December 2003, the Board 
remanded these matters for additional development and 
particular due process considerations.  The development has 
been completed.  


FINDINGS OF FACT

1.  Plantar fasciitis was not present in service.  

2.  The veteran's current plantar fasciitis is not causally 
related to his active service, any incident therein, or any 
service-connected disability, including service-connected 
post-traumatic stress disorder (PTSD).

3.  Tendinitis of the elbow with epicondylitis was not 
present in service.  

4.  The veteran's current tendonitis of the elbow with 
epicondylitis is not causally related to his active service, 
any incident therein, or any service-connected disability, 
including service-connected post-traumatic stress disorder 
(PTSD).

5.  A thyroid disorder was not present in service.  

6.  The veteran's current thyroid disorder is not causally 
related to his active service, any incident therein, or any 
service-connected disability, including service-connected 
post-traumatic stress disorder (PTSD).

7.  A spine disability was not present in service.  

8.  The veteran's current spine disability, to include 
cervical arthralgia is not causally related to his active 
service, any incident therein, or any service-connected 
disability, including service-connected post-traumatic stress 
disorder (PTSD).

9.  Diverticulitis was not present in service.  

10.  The veteran's current diverticulitis is not causally 
related to his active service, any incident therein, or any 
service-connected disability, including service-connected 
post-traumatic stress disorder (PTSD).

11.  Prostatitis was not present in service.  

12.  The veteran's current prostatitis is not causally 
related to his active service, any incident therein, or any 
service-connected disability, including service-connected 
post-traumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  Inflammation of plantar fascia was neither incurred 
during active service nor causally related to or aggravated 
by any service-connected disability.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. 3.303, 3.304, 3.306, 
3.310 (2003).

2.  Tendinitis of the elbow with epicondylitis was neither 
incurred during active service nor causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 3.303, 
3.304, 3.306, 3.310 (2003).

3.  A thyroid disorder was neither incurred during active 
service nor causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. 3.303, 3.304, 3.306, 3.310 (2003).


4.  A spine disability, to include cervical arthralgia was 
neither incurred during active service nor causally related 
to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
3.303, 3.304, 3.306, 3.310 (2003).

5.  Diverticulitis was neither incurred during active service 
nor causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. 3.303, 3.304, 3.306, 3.310 (2003).

6.  Prostatitis was neither incurred during active service 
nor causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. 3.303, 3.304, 3.306, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a July 2003 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on 
appeal, which denied the veteran's service connection claims, 
was dated in August 1999, prior to the enactment of the VCAA.  
Obviously, therefore, the veteran did not receive a VCAA 
notice prior to the initial rating decision denying his 
service connection claims.  Nonetheless, the Board finds that 
the lack of such a pre-decision notice is not prejudicial to 
the veteran in this case.  The VCAA notice was provided by 
the RO in March 2003 and subsequently, due to the Federal 
Circuit Court's holding which served to invalidate certain 
regulatory provisions of the VCAA, the VCAA letter specific 
to the matters on appeal was sent pursuant to the Board's 
July 2003 Remand.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  It is also noted that after providing the 
veteran the July 2003 VCAA notice and affording him the 
opportunity to respond, the RO reconsidered the veteran's 
claims, as evidenced by the April 2004 supplemental statement 
of the case (SSOC).  In summary, the veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claims.  The examination report provides the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

I.  Facts

Service medical records are silent for any notations that 
pertain to any of the disabilities related to this appeal.  
The enlistment examination dated in November 1965 is negative 
for any notations, complaints, or findings.  An annual flying 
examination dated in July 1968 is equally silent for any 
pertinent notations.  A report of medical history associated 
with the veteran's separation examination dated in May 1969 
indicates a notation of recurrent low back pain.  Otherwise, 
the examination findings were silent for any complaints, 
notations, or diagnoses related to the claims on appeal.  

Post-service private medical records dated from 1991 to 1993 
include a diagnosis of prostatitis.  Erik P. Birzgalis, M.D., 
diagnosed acute prostatitis in November 1991; Peter James, 
M.D., conducted a renal ultrasound in November 1991.  

University of California at Davis Medical Center records 
dated in April 1994 reveal that the veteran underwent an 
upper gastrointestinal study which showed diverticulosis.  

The veteran was treated for hemorrhoids at The Doctor's 
Center in March 1996.  

A radiology report dated in August 1996 of the cervical spine 
showed limited mobility, otherwise a normal cervical spine.  
A Magnetic Resonance Imaging (MRI) without contrast dated in 
September 1996 of the cervical spine revealed no significant 
findings.  

A VA examination was conducted in December 1996.  The 
diagnoses included cervical strain and chronic prostatitis.  

VA outpatient records dated from July 1996 to December 1998 
show diagnoses of bilateral epicondylitis, plantar fasciitis, 
diverticulitis, prostatitis, and thyroiditis in 1998.  

David L. Kahan, D.P.M., diagnosed plantar fasciitis in March 
1998.  

VA outpatient records dated from December 1998 to August 2001 
show treatment for various disabilities including gastritis, 
prostatitis, thyroiditis, and swollen tendons.  

A report from a VA examination dated in April 2002 revealed 
diagnoses of bilateral plantar fasciitis, bilateral extensor 
tendonitis and epicondylitis, thyroiditis, cervical 
arthralgia, diverticulitis, and prostatic hypertrophy and 
episodic prostatitis.  The veteran reported the onset of 
problems with his feet in 1968, but did not recall any 
treatment for any foot problems in service.  He stated that 
he began to seek treatment about four to five years earlier.  
He also reported that he began to have problems with his 
tendons and elbows prior to service when he was 15 to 16 
years of age.  The veteran stated that his problems with his 
tendons and elbow improved during his period of service 
because he was not doing the construction type of activities 
that aggravated his condition previously.  His problems 
worsened after service when he started doing construction 
work again.  

The examiner reported that the veteran had a diagnosis of 
thyroiditis 5 to 6 years earlier.  The veteran stated that he 
incurred his problems with his thyroid as a result of 
exposure to contaminated water during service.  

The veteran reported that he had been involved in a fight 
during service in 1968 and fell and hurt his neck.  He stated 
that he did not report the incident because he thought it 
might be grounds for court martial.  He also stated that he 
reinjured his neck eight years earlier.  

The veteran reported that he had a diagnosis of 
diverticulitis just before discharge from service.  He stated 
that he saw physicians about three months after service, but 
that they were unable to detect the problem.  The veteran 
thought that an upper and lower gastrointestinal study done 
at that time were negative.  He was treated at University of 
California Davis Medical Center about 12 years earlier.  A 
flexible sigmoidoscopy was done in which diverticula were 
seen.  

The veteran dated the onset of prostatitis early during 
service when he experienced difficulties in urinating.  He 
recalled multiple visits to the medical department and said 
he was febrile at one point.  

After a review of the claims folder and following the 
examinations, the examiner provided opinions as follows:  
There was no evidence of treatment for plantar fasciitis in 
service, no medical record that plantar fasciitis was active 
during the veteran's period of service, and his current 
disability is not related to his service-connected PTSD.  As 
to the veteran's inflamed extensor tendon, tendonitis of the 
elbow and epicondylitis, by the veteran's own admission these 
disorders were not related to his period of service or to his 
service-connected PTSD; rather, they were apparently 
preexisting service, subsided during service, and reappeared 
after service when he engaged in construction work.  The 
veteran's thyroiditis is an autoimmune disorder and is 
neither caused by nor aggravated by any potential toxic 
exposures he might have had from the drinking water while 
stationed in the Sacramento, California area during service.  

The veteran has residuals of a spine injury, but the service 
medical records do not show that he was injured in the neck 
or spine during service and by his own admission, he did not 
seek medical treatment during service for any disability 
affecting the neck or spine area.  The veteran has some 
arthritic changes in an area further down that where he 
stated he was injured.  As to the veteran's diverticulitis, 
his disability was neither incurred during nor aggravated by 
service, including any relationship to his service-connected 
PTSD.  The veteran has chronic prostatitis.  His service 
medical records indicate that he had episodes during service 
of venereal disease with no mention of prostatitis.  After 
examination of the veteran and a discussion of his symptoms, 
it was felt that the conditions the veteran had in service 
were venereal in origin and not related to his prostate.  

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).
The regulations state that veterans are presumed to be in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 C.F.R. § 
3.304(b) (2003).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  In other 
words, the presumption attaches only where there has been an 
induction examination in which the disability was not 
detected.  Bagby v. Derwinski, 1 Vet. App. 238 (1994).  


III.  Analysis

As summarized above, the veteran's service medical records 
are silent regarding any complaints or findings of plantar 
fasciitis, tendonitis of the elbow with epicondylitis, a 
thyroid disorder, a spine disability, diverticulitis, and 
prostatitis.  

Additionally, with respect to the veteran's comment that he 
had problems with his tendons and elbow prior to service, the 
veteran was examined at the time of his enlistment into 
service and no disorder affecting the elbows was identified.  
Accordingly, the Board finds that the veteran is entitled to 
the presumption of soundness at the time of his entrance to 
service.  As stated above, in order to rebut the presumption 
of soundness there must be clear and unmistakable evidence 
that a disability existed prior to service.  38 C.F.R. § 
3.304 (2003).  There is no evidence rebutting this 
presumption.

Post-service medical evidence equally does not show 
disabilities as described herein coincident with the 
veteran's period of service.  His disorders appeared many 
years after service.  Moreover, the probative evidence of 
record contains no indication that the veteran's post-service 
disabilities of plantar fasciitis, tendonitis of the elbow 
with epicondylitis, thyroiditis, cervical arthralgia, 
diverticulitis, and prostatitis are related to his active 
service, any incident therein, or any service-connected 
disability, in particular, to his service-connected PTSD as 
he so contends.  In fact, in April 2002, the VA medical 
examiner concluded that there was no evidence that the 
veteran's current disabilities of bilateral plantar 
fasciitis, bilateral extensor tendonitis and epicondylitis, 
thyroiditis, cervical arthralgia, diverticulitis, and 
prostatitis had any connection to the veteran's service or to 
his service-connected PTSD.  

The Board assigns great probative value and weight to this 
examiner's medical opinions.  The opinions are conclusive and 
reflect that they were based on a review of the veteran's 
medical records, medical examination of the veteran, as well 
as diagnostic testing.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The medical examiner also directly addressed the 
veteran's contentions and provided a rationale for his 
opinions.

In addition, the Board notes that there is no other medical 
evidence of record that contradicts this examiner's opinions.  
Although the veteran has argued that he currently has the 
disabilities as described here as a result of his active 
service or his service-connected PTSD, such opinion is 
clearly only a matter for an individual with medical 
knowledge and expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran has provided no evidence that 
he is qualified in this way.  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record.

After considering all of the evidence of record, the Board 
finds that service connection for inflammation of plantar 
fascia, tendonitis of the elbow with epicondylitis, a thyroid 
disorder, a spine disability, diverticulitis, and prostatitis 
is not warranted on a direct or secondary basis.  See 
38 C.F.R. § 3.303, 3.310 (2003).  The probative evidence of 
record shows that these disabilities were not present in 
service and are not causally related to the veteran's active 
service, any incident therein, or any service-connected 
disability.  As the preponderance of the evidence is against 
the veteran's service connection claims, the benefit of the 
doubt doctrine is of no assistance to the veteran in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, his service connection claims 
must be denied.  



ORDER

Service connection for inflammation of plantar fascia is 
denied.  

Service connection for tendonitis of the elbow with 
epicondylitis is denied.  

Service connection for a thyroid disorder is denied.  

Service connection for a spine disability is denied.  

Service connection for diverticulitis is denied.  

Service connection for prostatitis is denied.  





	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



